Title: The Defence No. VII, [12 August 1795]
From: “Camillus”,Hamilton, Alexander
To: 



[New York, August 12, 1795]

The Second Article of the Treaty stipulates that his Britannic Majesty will withdraw all his troops and garrisons from all posts and places within the boundary lines assigned by the Treaty of Peace to the U States; and that this evacuation shall take place on or before the first day of June 1796—the United States in the mean time at their discretion extending their settlements to any part within the said boundary line except within the Precints or Jurisdictions of any of the said posts—that all settlers and traders within the precincts or jurisdiction of the said posts shall continue to enjoy unmolested all their property of every kind and shall be protected therein—that they shall be at liberty to remain there or to remove with all or any part of their effects also to sell their lands houses or effects or to retain the property thereof at their discretion, that such of them as shall continue to reside within the said boundary lines shall not be compelled to be come citizens of the U States, but shall be at liberty to do so if they think proper, making and declaring their election within a year after the evacuation, and that those who should continue after the expiration of a year without having declared their intention of remaining subjects of His Britannic Majesty shall be considered as having elected to become citizens of the U States.
This article, which accomplishes a primary object of our Envoy’s mission, and one of primary importance to the U States, has been as much clamoured against as if it had made a formal cession of the Posts to Great Britain—on this point an uncommon degree of art has been exerted and with no small success. The value of the principal thing obtained has been put out of sight by misrepresentations of incidental circumstances.

But the fact is nevertheless that an object has been accomplished of vast consequence to our Country. The most important desiderata in our concerns with foreign powers are the possession of the Western posts and a participation in the navigation of the River Mississippia. More or fewer of Commercial privileges are of vastly inferior moment. The force of circumstances will do all we can reasonably wish in this respect, and in a short time without any steps that may convulse our trade or endanger our tranquillity will carry us to our goal.
The recovery of the Western Posts will have many important sides. It will extinguish a source of controversy with Great Britain which at a period not distant must have inevitably involved the two countries in War—and the thing was becoming every day more and more urgent. It will enable us effectually to controul the hostilities of the Northern and Western Indians and in so doing will have a material influence on the Southern Tribes. It will therefore tend to rescue the Country from what is at present its greatest scourge, Indian Wars. When we consider that these wars have for four years past taken an extra million annually from our Revenue, we cannot be insensible of the importance of terminating that source of expence. This million turned to the redemption of our debt would complete its extinguishment in less than  . The benefits of tranquillity to our frontier, exempting its inhabitants from the complicated horrors of Savage warfare, speak too loudly to our humanity as well as to our policy to need a commentary.
The advantages of the recovery of the posts do not stop here. An extension of Trade is to be added to the catalogue. This however need only be mentioned at this time as it will come again into view in considering the third article.
But two consequences not commonly adverted to require a particular notice in this place.
There is just ground of suspicion, corroborated by various concurring circumstances, that Great Britain has entertained the project of contracting our boundaries to the Ohio. This has appeared in Canada, at the British garrisons, at the Indian towns, at Philadelphia and at London. The surrender of the posts for ever cuts up by the roots this pernicious project. The whole of our Western interests are immediately and deeply concerned in the question.
The harmonious and permanent connection of our Western with our Atlantic count[r]y materially depends on our possession of the Western posts. Already had great discontent been engendered in that Country by their detention. That discontent was increasing and rankling dayly. It was actually one of the ailments of the insurrection in the Western parts of Pensylvania. While the posts remained in the hands of Great Britain dangerous tamperings with the inhabitants of that Country were to be apprehended. A community of views between Britain and Spain might have taken place and by force and seduction events formidable to our general Union might have been hazarded. The dissolution or prevention of that community of views is a point of the greatest moment in our system of national policy. It presses us to terminate differences, to extinguish misunderstandings with Great Britain. It urges us to improve the favourable moment and stamps with the charge of madness the efforts to let go the hold which the Treaty if mutually ratified would give us.
Whoever will cast his eye upon the map of the U States will survey the position of the Western posts their relations to our Western Waters and their general bearings upon our Western Country—and is at the same time capable of making the reflections which an accurate view of the subject suggests—will discover multiplied confirmations of the position that the possession of those posts by us has an intimate connection with the preservation of union between our Western and Atlantic territories—and whoever can appreciate the immense mischiefs of a disunion will feel the prodigious value of the acquisition. To such a man the question may be confidently put. Is there any thing in the Treaty conceded by us to Great Britain to be placed in competition with this single acquisition? The answer could not fail to be in the negative.
But it is said by way of objection that admitting the posts will be surrendered at the time stipulated—it is no acquisition by this Treaty—it is only the enjoyment of a right which was secured by the Treaty of Peace.
With as much good sense might it be said that the stipulation of reparation for the spoliations of our property, or even immediate actual reparation if it had been obtained was nothing gained—because the laws of nations gave us a right to such reparation? And it might in this way be proved to have been impossible for our envoy to have effected any thing useful or meritorious.
Let us see what is the real state of the case. Great Britain had engaged by the Treaty of Peace to surrender the Western posts with all convenient speed, but without fixing a precise time. For the cause, or on the pretext of our not having complied with that Treaty, on our part, especially in not removing the impediments which the antecedent laws of particular states opposed to the recovery of British Debts, she delayed & afterwards refused to make the surrender; and when our envoy left this country there was too much appearance of an intention on her part to detain them indefinitely and this, after having actually kept them ten years. The Treaty of peace was consequently in this particular suspended if not superseded. It was either to be reinstated by a new agreement or enforced by arms. The first our envoy has effected. He has brought Great Britain to abandon the dispute, and to fix a precise determinate time when at furthest the posts are to be delivered up. It is therefore to this new agreement that we shall owe the enjoyment of them, and it is of course intitled to the merit of having obtained them. It is a positive ingredient in its value which cannot be taken from it; and it may be added that this is the first time that the merit of procuring by negotiation restitution of a right witheld was ever denied to the instrument which procured it.
But it is objected, that as much has not been done as might have been done, that restitution of the posts has not been procured but only a promise to restore them at a remote period in exchange for a former promise which had been violated—that there is no good ground of reliance upon the fulfilment of this new promise for the performance of which there ought to have been some surety or guarantee—that the restitution of the posts ought to have been accompanied with indemnification for the detention & for the expences of the Indian Wars which have been occasioned by that detention and by the instigation of British intrigue—that it was better to go to war than to reli[n]quish our claim to such indemnification, or if our present circumstances did not recommend this, it was better to wait till it was more convenient to us to enforce our claim than to give it up. These are the declamations by which this part of the Treaty is arraigned. Let us see if they are the random effusions of enthusiasm or the rational dictates of sound policy.

As to the suggestion that more might have been done than was done, it must of necessity be mere conjecture and imagination. If the picture given of the situation of Great Britain was better justified by facts than it is, it would not follow that the suggestion is true. For the thing would depend not on the real situation of that Country, but on the opinion entertained of it by its own administration—on the personal character of the Prince and of his Council—on the degree in which they were influenced by pride and passion or by reason. The hypothesis that the dispositions of a Government are conformable with its situation is as fallacious a one as can be entertained. It is to suppose contrary to every days experience that [cabinets are always wise. It is, on the part of those who draw the inference, to suppose, that a cabinet, the most violent, rash, and foolish, of Europe, is at the same time moderate and prudent enough to act according to the true situation of the country. Who of our enthusiasts, reasoning from his view of the abased condition of Great Britain, has not long since imagined, that she ought to be on her knees to France suing for mercy and forgiveness? yet how different hitherto is the fact. If we carefully peruse the speeches of the leading members of the Convention, we shall observe the menaces against Great Britain frequently intersperced with invitations to peace. While the British government maintains a proud and distant reserve, repels every idea of peace, and inflexibly pursues the path of war. If the situation of Europe in general, and of Great Britain in particular, as is pretended, authorized us to expect, to exact whatever we chose, how happens it, that France, with all her victories, has not yet been able, even to extort peace?
But the picture given us of the situation of Great Britain, to warrant the inferrences which are drawn, is exaggerated and false. It cannot be denied, that she is triumphant on the ocean; that the acquisitions which she has made upon France, are hitherto greater than those which France has made upon her. If, on the one hand, she owes an immense debt, on the other, she possesses an immense credit, which there is no symptom of being impaired. British credit has become in a British mind, an article of faith, and is no longer an object of reason. How long it may last, how far it may go, is incalculable. But it is evident, that it still affords prodigious resources, and that it is likely for some time to come, to continue to afford them. In addition to this, it is a well ascertained fact, that her government possesses, internally, as much vigour, and has as much national support as it perhaps ever had at any former period of her history. Alarmed by the unfortunate excesses in France, most men of property cling to the government, and carry with them the great bulk of the nation almost the whole of the farming interest, and much the greatest proportion of other industrious classes. Her manufactures, though probably wounded by the war, are still in a comparitively flourishing condition. They suffice not only for her own supply, but for the full extent of foreign demand, and the markets for them have not been materially contracted by the war. Her foreign commerce continues to be immense; as a specimen of it, it may be mentioned, that the ships from India this year, announced to have been seen upon or near the British coast, amounted to 35 in number, computed to be worth between four and five millions sterling. It is no light circumstance in the estimate of her resources, that a vast preponderancy in that quarter of the globe continues to nourish her wealth and power.
If from a view of Great Britain singly we pass to a view of her in her foreign connections, we shall still find no cause to consider her as a prostrate nation. Among her allies, are the two greatest powers of Europe (France excepted) namely, Russia and Austria, or the Emperor—Spain and Sardinia continue to make common cause with her. There is no power of Europe which has displayed a more uniform character of perseverance than Austria; for which she has very strong motives on the present occasion. Russia too, is remarkable for her steadiness to her purpose, whatever it may be. It is true, that heretofore she has not discovered much zeal in the coalition, but there are symptoms of her becoming more closely and cordially engaged. If she does, she is a great weight in the scale.
Against this will be set the astonishing victories, heroic exploits, and vast armies of France, her rapid conquests to the Rhine, the total reduction of Holland, the progress of her arms in Spain and Italy the detaching of the king of Prussia from the coalition, and the prospect of detaching some others of the German Princes; and it will be added, that the continental enemies of France appear exhausted, despairing and unable to continue the war.

This, if offered only to shew that there is no probability that the enemies of France can succeed in the original object of the war against her, or can divest her of her acquisitions on the continent, has all the force that may be desired to be given to it, but when it is used to prove that the situation of Great Britain is so desperate and humbled as to oblige her to receive from France, or the United States, any conditions which either of them may think fit to impose; the argument is carried infinitely too far. It is one thing for a country to be in a posture not to receive the law from others, and a very different thing for her to be in a situation which obliges others to receive the law from her, and what is still stranger, from all her friends. France evidently cannot annoy Russia—she can, with great difficulty, from their geographical position, make any further acquisitions upon the territories of Austria. Britain and her possessions are essentially safe, while she maintains a decided maritime superiority. As long as this is the case, even supposing her abandoned by all her allies, she never can be in the situation which is pretended by the opposers of the treaty.
But in describing the situation of France, only one side of the medal is presented. There is another side far less flattering, and which, in order to a just conclusion, must be impartially viewed.
If the allies of Great Britain are fatigued and exhausted, France cannot be in a better condition. The efforts of the latter, in proportion to intrinsic resources, have no doubt been much greater than those of the former. It is a consequence from this, physically certain, that France must be still more fatigued and exhausted even than her adversaries. Her acquisitions cannot materially vary this conclusion; the low countries, long the theatre of the war, must have been pretty well emptied before they fell into her hands. Holland is an artificial power—her life and strength were in her credit—this perished with her reduction. Accordingly the succours extracted from her, compared with the scale of the war, have been insignificant.
As to the true position of France, we are not left to mere inference. All the official reports, all the private accounts from thence acknowledge a state of extreme embarrassment and distress: an alarming derangement of the finances, and a scarcity not distant from famine. To this are to be added, a continuance of violent and destructive conflicts of parties, and the unextinguished embers of insurrection.
This fair comparison of the relative situation of the contending parties will, I know, be stigmatized as blazoning the strength and resources of Great Britain, and depreciating the advantages of France. But the cant phrases of party cannot alter the nature of truth—nor will they prevent the people of the United States from listening impartially to it, or from discerning that it is a mark of fidelity to their interests to counteract misrepresentation, by placing facts fairly before them, and a duty which they owe to themselves, and which they cannot omit to perform without betraying their own interests, to receive them candidly, and weigh them maturely.
The conclusion is, that all those highly charged declamations which describe Great Britain to us as vanquished and humbled; as ready to pass under the yoke at our command, and to submit to any conditions which we may think fit to prescribe, are either the chimeras of over-heated imaginations, or the fabrications of impostume; and if listened to, can have no other effect than to inspire a delusive presumption, and a dangerous temerity.
But to judge the better of the extravagance of these declamations, it will be useful to go back to the periods when the negociation began and ended. Our envoy arrived in England and entered upon the business of his mission, at the moment when there was a general elation on account of the naval victory gained by Lord Howe, and previous to those important successes which have terminated in the conquest of Holland; and the treaty was concluded by the 19th of November last, prior to the defection of the king of Prussia. The posture of things at the time it was in negociation, and not at this time, is the standard by which to try its merits; and it may be observed, that is is probable the negociation received its first impression, and even its general outline anterior to the principal part of the disasters sustained by the coalesced powers in the course of the last campaign.
It may not be improper to add, that if we credit the representations of our envoy Great Britain manifested similar dispositions with regard to the treaty at the commencement as at the close of the negociation: whence it will follow, that too much has been attributed, in this country to the victories of France.
The subject of the second article will be resumed and concluded in the next number.
Camillus.]
